     Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 1 of 6 PageID #: 1




                                 IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

KENNETH DOOLING                                   §
                                                  §            CIVIL ACTION NO.
                                                  §
v.                                                §
                                                  §
DG DISTRIBUTION OF TEXAS, LLC                     §
AND MERIT LOGISTICS, LLC                          §            JURY DEMANDED

                                   PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

           NOW COMES KENNETH DOOLING, hereinafter referred to as Plaintiff, complaining of

DG DISTRIBUTION OF TEXAS, LLC (hereinafter DG) and MERIT LOGISTICS, LLC

(hereinafter MERIT), Defendants, and for cause of action would respectfully show unto the Court

and jury the following, to-wit:

1.         Plaintiff is a citizen of Longview, Gregg County, Texas.

2.         Defendant, DG DISTRIBUTION OF TEXAS, LLC, is a Tennessee Limited Liability

Company licensed to do business in the State of Texas, and may be served with process by serving

its registered agent for the State of Texas, Corporation Service Company dba CSC-Lawyers

Incorporating Service Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

3.         Defendant, MERIT LOGISTICS, LLC, is a Delaware Limited Liability Company licensed

to do business in the State of Texas, and may be served with process by serving its registered agent

for the State of Texas, Incorp Services, Inc., 815 Brazos, Suite 500, Austin, Texas 78701-0000.




Plaintiff’s Original Complaint
Page 1
     Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 2 of 6 PageID #: 2




                                    JURISDICTION AND VENUE

4.         The Court has proper jurisdiction over this case pursuant to 28 U.S.C. §1332 of the United

States Code. Diversity of citizenship exists in connection with this case and the amount of

controversy is in excess of seventy-five thousand ($75,000.00) dollars, exclusive of interest and

costs.

5.         Venue is proper in this case pursuant to 28 U.S.C. §1391(a)(2) in that all or a substantial

amount of the occurrence in question took place in the Eastern District of Texas.

                                    STATUTE OF LIMITATIONS

6.         Plaintiff alleges this lawsuit has been filed within the time period of the appropriate statute

of limitations from the date of the occurrence. In the alternative, Plaintiff alleges the statute of

limitations is tolled because this lawsuit has been filed within two (2) years of the date Plaintiff

knew or should have known of the existence of a cause of action, or any delay is the result of direct

threats or fraud on the part of the Defendants.

                                         FACTS OF THE CASE

7.           Plaintiff would show that on or about February 26, 2020, Plaintiff was operating a forklift

in the course and scope of his employment for DG in Longview, Gregg County, Texas, when a

forklift operated by an employee of MERIT, which had been hired by DG to perform freight

handling services, struck Plaintiff’s forklift. Plaintiff would show that due to the accident, Plaintiff

sustained severe and disabling injuries.

                                          CAUSE OF ACTION

8.         Plaintiff alleges that Defendant, DG, through its acts and omissions, was negligent, and

such negligence was a proximate cause of the accident and injuries in question. Plaintiff’s resulting


Plaintiff’s Original Complaint
Page 2
     Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 3 of 6 PageID #: 3




injuries and damages were proximately caused by one or more of the following acts of negligence

on the part of Defendant, DG:

           a.         In failing to provide a safe place to work.

           b.         In allowing an unsafe condition to exist in the work place.

           c.         In failing to provide proper training to employees and any sub-contractor
                      employees.

           d.         In failing to properly and safely manage employees and any sub-contractor
                      employees.

           e.         In failing to properly train and supervise employees and sub-contractor
                      employees on the safe operation of forklifts and/or other mechanical loading
                      equipment used in the loading, unloading and/or moving of freight.

           f.         In failing to have a system in place to ensure the safe movement of forklifts
                      and/or other loading mechanical equipment to prevent collisions and/or
                      accidents.

           g.         In allowing unlicensed, unqualified, untrained and/or incompetent
                      individuals to operate forklifts and/or other loading equipment on
                      Defendant’s premises; and

           h.         Defendant was negligent in other respects.

9.         Plaintiff further alleges that Defendant, MERIT, through its acts and omissions, was

negligent, and such negligence was a proximate cause of the accident and injuries in question.

Plaintiff’s resulting injuries and damages were proximately caused by one or more of the following

acts of negligence on the part of Defendant, MERIT:

           a.         In hiring unlicensed, unqualified, untrained and incompetent employees to operate
                      forklifts and/or other mechanical loading equipment.

           b.         In failing to properly train employees on the safe operation of forklifts and/or other
                      mechanical loading equipment.

           c.         In falling to properly and safely manage employees while they operate forklifts
                      and/or other mechanical loading equipment.



Plaintiff’s Original Complaint
Page 3
    Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 4 of 6 PageID #: 4




           d.         In allowing employees to operate forklifts and/or other mechanical loading
                      equipment in an unsafe, reckless and/or dangerous manner.

           e.         In allowing employees to operate forklifts and/or other mechanical loading
                      equipment when it was unsafe to do so under the circumstances.

           f.         In failing to implement and/or follow safe policies and procedures regarding the
                      use of forklifts and/or other mechanical loading equipment.

           g.         In failing to warn Plaintiff and others similarly situated that your employee, agent
                      and/or servant was operating a forklift in an unsafe and/or dangerous manner.

           h.         In failing to have safe policies and/or procedures which set forth safe operating
                      procedures of a forklift and/or other mechanical loading equipment.

           i.         In failing to stop work from being done in an unsafe manner and/or allowing work
                      to be done in an unsafe manner.

           j.         Defendant was negligent in other respects.

                                        RESPONDEAT SUPERIOR

10.        Plaintiff further alleges that at all material times hereto Defendants’ agents, servants and

employees were acting within the course and scope of their employment and in the furtherance of

the business interest of Defendants, DG and MERIT. In this regard, Plaintiff invokes the doctrine

of respondeat superior and alleges that any and all negligent acts and/or omissions on the part of

the agents, servants and employees of Defendants, DG and MERIT, are imputed to Defendants,

DG and MERIT, and Defendants, DG and MERIT, are vicariously liable for all negligent acts

and/or omissions alleged herein to have been perpetrated by said agents, servants and/or

employees.

                                                 DAMAGES

11.        Plaintiff’s damages include past, and probable future loss, which includes:

           (a)        pain and mental anguish;


Plaintiff’s Original Complaint
Page 4
    Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 5 of 6 PageID #: 5




           (b)        loss of earnings and earning capacity;

           (c)        physical impairment;

           (d)        disfigurement; and

           (e)        necessary medical, psychological, psychiatric, therapeutic, pharmaceutical and

                      hospital care, including rehabilitative services and devices.

12.        Plaintiff alleges that the accident made the basis of this lawsuit, and Plaintiff’s injuries and

resulting damages were proximately caused as a result of the wrongful conduct and negligent

conduct of the Defendants as alleged and set forth herein.

13.        Plaintiff alleges that his damages exceed the minimum jurisdictional limits of this Court.

           WHEREFORE, PREMISES CONSIDERED, Plaintiff prays for issuance of service of

citation upon Defendants for actual damages, costs of Court, prejudgment and post-judgment

interest, punitive and/or exemplary damages, attorney's fees, and such other and further relief,

general and special, legal and equitable to which Plaintiff may be justly entitled.

                                                     Respectfully submitted,

                                                     LUKE BICKHAM, P.C.
                                                     Two Energy Square
                                                     4849 Greenville Avenue
                                                     Suite 1350
                                                     Dallas, Texas 75206
                                                     469-904-8170 Telephone
                                                     903-705-6389 Facsimile
                                                     luke@lukebickham.com


                                                     By:
                                                            LUKE BICKHAM
                                                            SBOT: 00787080
                                                            Attorney in Charge



Plaintiff’s Original Complaint
Page 5
    Case 2:21-cv-00239-JRG Document 1 Filed 06/30/21 Page 6 of 6 PageID #: 6




                                    MCKAY LAW, PLLC
                                    Lindsey McKay
                                    SBOT: 24064154
                                    430 Church Street
                                    Sulphur Springs, Texas 75482
                                    (903) 272-1414 Telephone
                                    (214) 272-2162 Facsimile
                                    lindsey@mckaylawtx.com

                                    ATTORNEYS FOR PLAINTIFF




Plaintiff’s Original Complaint
Page 6
